Pope, Judge.
This court having entered a judgment in the above-styled case at 163 Ga. App. 92 (293 SE2d 40) (1982) reversing the judgment of the trial court, and the judgment of this court having been reversed on certiorari by the Supreme Court in State v. Roberts, 250 Ga. 414 (297 SE2d 274) (1982), the judgment heretofore rendered by this court is vacated, and the judgment of the Supreme Court is made the judgment of this court.

Judgment affirmed.


Deen, P. J., and Sognier, J, concur.

David L. Lomenick, District Attorney, H. W. Vaughn, Jr., Ralph L. Van Pelt, Jr., Assistant District Attorneys, for appellee.